                                  Case 4:19-cv-01424-YGR Document 40 Filed 10/04/19 Page 1 of 3



                             1 BUCHALTER
                               A Professional Corporation
                             2 GLENN P. ZWANG (SBN: 112295)
                               PETER H. BALES (SBN: 251345)
                             3 55 Second Street, Suite 1700
                               San Francisco, CA 94105-3493
                             4 Telephone: 415.227.0900
                               Facsimile: 415.227.0770
                             5 Email: gzwang@buchalter.com
                                      pbales@buchalter.com
                             6
                               Attorneys for Plaintiff
                             7 THE VINEYARD HOUSE, LLC
                        8 HUNTON ANDREWS KURTH LLP
                          TIMOTHY J. CARLSTEDT (SBN: 168855)
                        9 50 California Street, Suite 1700
                          San Francisco, CA 94111
                       10 Telephone: 415.975.3700
                          Facsimile: 415.975.3701
                       11 Email: tcarlstedt@huntonak.com
                       12 HUNTON ANDREWS KURTH LLP
                          ERIK C. KANE
                       13 EDWARD T. COLBERT
                          2200 Pennsylvania Avenue, N.W.
                       14 Washington, D.C. 20037
                          Telephone: 202.955.1500
                       15 Facsimile: 202.778-.2201
                          Email: ekane@huntonak.com
                       16        ecolbert@huntonak.com
                           Attorneys for Defendant Constellation Brands U.S. Operations, Inc.
                       17
                       18                                 UNITED STATES DISTRICT COURT
                       19                       NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
                       20
                               THE VINEYARD HOUSE, LLC,                     Case No. 4:19-cv-1424-YGR
                       21
                                                 Plaintiff,                 [PROPOSED] ORDER GRANTING
                       22                                                   STIPULATION AND REQUEST TO:
                                       vs.                                  (1) MODIFY ORDER REQUIRING
                       23                                                   PERSONAL APPEARANCE TO
                          CONSTELLATION BRANDS U.S.                         MEET AND CONFER ON
                       24 OPERATIONS, INC.,                                 DISCOVERY DISPUTE (DKT. 36);
                                                                            AND (2) MODIFY SCHEDULING
                       25                        Defendant.                 ORDER (DKT. 28)
                                                                            *AS MODIFIED BY THE COURT*
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION      BN 37863627v1                           1
          IRVINE
                                PROPOSED ORDER                                              Case No. 4:19-cv-1424-YGR
                               BN 37866752v1
                                    Case 4:19-cv-01424-YGR Document 40 Filed 10/04/19 Page 2 of 3



                             1           The Court, having considered the Parties’ Stipulation and Request and for
                             2 GOOD CAUSE shown, ORDERS that:
                             3                1. The Court’s Order (Dkt 36) is hereby vacated.
                             4                2. The Parties and Architecture Resources Group shall meet and confer
                             5                    no later than on October 11, 2019.
                             6                3. The Court’s Scheduling Order, Dkt. 20, is modified to extend the
                             7                    pretrial deadlines by one-month, while keeping the trial date the same
                             8                    as set forth below:
                             9
                       10 Description                              Current Deadline             Proposed Deadline
                       11 Case Management                          December 9, 2019 at 2:00     January 13, 2020 at 2:00
                       12 Conference                               pm                           pm
                       13 Non-Expert Discovery                     December 18, 2019            January 20, 2020
                       14 Cutoff
                       15 Disclosure of Expert                     Opening: November 2,         Opening: December 2,
                       16 Reports                                  2019                         2019
                       17                                          Rebuttal: November 18,       Rebuttal: December 18,
                       18                                          2019                         2019
                       19 Expert Discovery Cutoff                  December 18, 2019            January 20, 2020
                       20 Dispositive Motions /                    January 14, 2020 and set     February 18, 2020 and set
                       21 Daubert Motions to be                    on 35 day notice             on 35 day notice
                       22 Filed
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
          IRVINE
                                                                               2
                                  PROPOSED ORDER
                                 BN 37863627v1BN 37866752v1
                                    Case 4:19-cv-01424-YGR Document 40 Filed 10/04/19 Page 3 of 3



                             1 Parties understand that by requesting this schedule modification they may not
                             2
                               receive an order from Court regarding their dispositive motions before they need to
                             3
                             4 begin preparing for trial.
                             5
                                         IT IS SO ORDERED.
                             6
                             7                   October 4, 2019
                                 DATED:          _______________   By:________________________________
                             8                                       Hon. Yvonne Gonzalez Rogers
                                                                     United States District Court Judge
                             9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
          IRVINE
                                                                         3
                                  PROPOSED ORDER
                                 BN 37863627v1BN 37866752v1
